Citation Nr: 0633926	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-06 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the unnecessary 
extraction of the teeth numbered 2, 3, 4, 5, 15, 20, 21, 28, 
29, and 31 in service on February 23, 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty for training from May to 
September 1980; and he had active service from December 1990 
to May 1991, and from August 2001 to April 2002.  He was also 
a member of the Army National Guard of Mississippi from 
December 1979 to March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In January 2006, the appellant 
appeared and testified at a hearing held at the RO before the 
undersigned.  A transcript of that hearing is of record.  

At the hearing and in other documents of record, the 
appellant had made it clear that he seeks VA outpatient 
dental treatment for the complications resulting from the 
unnecessary extraction of 10 teeth while serving on active 
duty in Bosnia.  This issue has not been adjudicated and is 
hereby referred to the appropriate originating agency for 
further development or other appropriate action.  


FINDING OF FACT

While the appellant was serving on active service in Bosnia 
on February 23, 2002, the teeth numbered 2, 3, 4, 5, 15, 20, 
21, 28, 29, and 31 were extracted by a military dentist 
"without clinical or ethical justification."  


CONCLUSION OF LAW

Entitlement to service connection for the loss of the teeth 
numbered 2, 3, 4, 5, 15, 20, 21, 28, 29, and 31 is 
established.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.150, Diagnostic Code 9913 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

A service-connected loss of teeth is rated at the 
noncompensable level if the loss of masticatory surface can 
be restored by suitable prosthesis.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The service medical records indicate that, on February 23, 
2002, while the appellant was serving on active duty in 
Bosnia, the teeth numbered 2, 3, 4, 5, 15, 20, 21, 28, 29, 
and 31 were surgically extracted by a military dentist.  The 
appellant has testified that this was a mistake because the 
dentist was looking at the dental records of another 
serviceman at that time, and that he unknowingly signed the 
consent form for this surgery after the operation was 
completed and while he was still groggy from the anesthesia.  

On March 6, 2002, a military dentist with the rank of major 
examined the appellant and reported that these teeth had been 
removed "without clinical or ethical justification;" and 
that this injury, incurred in line of duty, was likely to 
result in a claim against the Government for future medical 
care.  In an accompanying sworn statement, the same 
individual stated that, after reviewing all of the relevant 
dental and medical records, he could find no justification 
for the surgical extraction of these teeth, and that there 
was no indication of non-restorable decay or severe 
periodontal disease.  It was also stated by this military 
dentist that the appellant did not receive appropriate 
counseling on the risks, complications, and consequences of 
this surgical procedure.  The existence of significant 
postsurgical complications was also attested to by this 
military dentist.  

On March 9, 2002, a military line-of-duty investigation 
concluded that the appellant had suffered complications from 
the multiple unnecessary tooth extractions on February 23, 
2002, and that this injury was incurred in line of duty.  

In November 2004, a VA examiner who had examined the 
appellant and reviewed the claims file reported that there 
was no evidence to support the claim of the wrong teeth being 
extracted in service.  This individual did not mention any of 
the evidence from the service medical records set forth 
above, except for the consent form signed by the appellant on 
February 23, 2002.  The Board discounts this opinion because, 
among other deficiencies, this examiner never gave a valid 
reason for extracting the ten teeth at issue.  However, this 
VA dental examiner did affirm that the appellant currently 
has multiple missing teeth, including the ten teeth extracted 
in service on February 23, 2002.  

Based upon a review of the relevant evidence, the Board has 
concluded that the unnecessary extraction of the teeth 
numbered 2, 3, 4, 5, 15, 20, 21, 28, 29, and 31 in service is 
analogous to a personal assault resulting in dental trauma to 
the appellant.  Accordingly, after resolving all reasonable 
doubt in the appellant's favor, the Board will allow the 
present appeal seeking service connection for the loss of the 
enumerated teeth.  Whether or not this has resulted in a 
compensable disability, and whether or not the appellant is 
entitled to ongoing VA outpatient dental treatment for this 
disability are questions to be resolved in the future by the 
appropriate rating board and/or originating agency.  


ORDER

Service connection for the loss of the teeth numbered 2, 3, 
4, 5, 15, 20, 21, 28, 29, and 31 is granted, subject to the 
law and regulations governing the award and payment of 
monetary benefits.  



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


